Offense, the unlawful transportation of intoxicating liquor; penalty, one year.
The sufficiency of the evidence to sustain the conviction has been raised in various ways by appellant.
Officers observed appellant approaching in an automobile on a public highway. They stopped their car and alighted, whereupon appellant turned his car around and fled in the opposite direction, they pursuing. The flight continued for several miles, during which appellant was seen to be beating something in the front of his car with a hammer and glass was flying. A stream of liquid flowed from the car, which the officers testified was corn whiskey. Another witness examined the road where this liquid had poured and testified that it had the odor of corn whiskey. The appellant stopped at the county line and in a conversation with the officers "he said if we would smooth it over and not do anything with him he would turn in every bootlegger in Hillsboro." The floor in the front end of his car was shown to be wet and to have the odor of corn whiskey on it.
We think the circumstances were sufficient to show the appellant's guilt. Under the view of a majority of the Court it was not necessary to show that he was transporting more than a quart of intoxicating liquor. Gandy v. State, 99 Tex. Crim. 143; Perez v. State, 99 Tex.Crim. Rep..
The statement of appellant quoted above as to his turning in bootleggers was made while he was under arrest and was objected to. The bill is qualified by the Court to show that it was asked by the State after appellant had brought out a part of the same conversation. It has been many times held that the State may prove the remainder of a conversation or declaration on the same subject which is explanatory of the part introduced by defendant. Spearman v. State, 34 Tex.Crim. Rep.; Branch's P. C., Sec. 91. As qualified, we do not think this bill presents error.
We have examined all of appellant's bills and finding no error in any of them, the judgment is affirmed.
Affirmed.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court. *Page 34 
                    ON MOTION FOR REHEARING.